Case 6:20-cv-02382-JA-LRH Document 16 Filed 01/12/21 Page 1 of 3 PageID 102




                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


   ROSENFIELD & COMPANY, PLLC, a Florida
   Professional Limited Liability Company,

                   Plaintiff,
                                                        CASE NO. 6:20-cv-02382-JA-LRH
   v.

   TRACHTENBERG, RODES & FRIEDBERG LLP,

                   Defendant.


                         CERTIFICATE OF INTERESTED PERSONS
                        AND CORPORATE DISCLOSURE STATEMENT

          Plaintiff Rosenfield & Company, PLLC, hereby discloses the following pursuant to this

  Court’s interested persons order, and FED. R. CIV. P. 7.1:

          1.      The name of each person, attorney, association of persons, firm, law firm,

  partnership, and corporation that has or may have an interest in a part to this action or in the

  outcome of this action, including subsidiaries, conglomerates, affiliates, parent corporations,

  publicly-traded companies that own 10% or more of a party’s stock, and all other identifiable

  legal entities related to any party in the case:

                  (a)     Rosenfield & Company, PLLC – Plaintiff
                  (b)     GrayRobinson, P.A. – Attorneys for Plaintiff
                  (c)     Jason Zimmerman – Counsel for Plaintiff
                  (d)     Brock Magruder – Counsel for Plaintiff
                  (e)     Trachtenberg, Rodes & Friedberg LLP – Defendant
                  (f)     Adams and Reese, LLP – Counsel for Defendant
                  (g)     Leslie A. Wickes – Counsel for Defendant
                  (h)     James N. Floyd – Counsel for Defendant
                  (i)     Leonard A. Rodes – Counsel for Defendant
Case 6:20-cv-02382-JA-LRH Document 16 Filed 01/12/21 Page 2 of 3 PageID 103




                 (j)     Star Auto Sales of Queens Village, LLC, d/b/a Star Mitsubishi –
                         interested party
                 (k)     Star Auto Sales of Bayside, Inc., d/b/a Star Toyota – interested party
                 (l)     Star Auto Sales of Queens, LLC, d/b/a Star Subaru – interested party
                 (m)     Star Auto Sales of Queens County, LLC, d/b/a Star Fiat – interested
                         party
                 (n)     Metro Chrysler Plymouth, Inc., d/b/a Star Chrysler Jeep Dodge –
                         interested party
                 (o)     Star Hyundai, LLC, d/b/a Star Hyundai – interested party
                 (p)     Star Nissan, Inc., d/b/a Star Nissan – interested party

         2.      The name of every other entity whose publicly-traded stock, equity, or debt may

  be substantially affected by the outcome of the proceedings:

         Plaintiff is unaware of any entity whose publicly-traded stock, equity or debt may be

  substantially affected by the outcome of the proceedings.

         3.      The name of every other entity which is likely to be an active participant in the

  proceedings, including the debtor and members of the creditors’ committee (or if no creditor’s

  committee, the twenty largest unsecured creditors) in bankruptcy cases:

         Plaintiff is unaware of another entity other than has already been listed that is likely to

  be an active participant in the proceedings.

         4.      The name of each victim (individual or corporate) of civil and criminal conduct

  alleged to be wrongful, including every person who may be entitled to restitution:

         Plaintiff is unaware of any individuals or entities claiming they are victims of the

  alleged wrongful conduct other than those persons identified as named plaintiff in this action.

         I HEREBY CERTIFY that, except as disclosed above, I am unaware of any actual or

  potential conflict of interest involving the district judge and magistrate judge assigned to this

  case, and will immediately notify the Court in writing upon learning of any such conflict.




                                                 2
Case 6:20-cv-02382-JA-LRH Document 16 Filed 01/12/21 Page 3 of 3 PageID 104




         Respectfully submitted this 12th day of January, 2021,

                                              /s/ Brock Magruder
                                              Jason Zimmerman
                                              Florida Bar No. 104392
                                              Primary Email Address:
                                              jason.zimmerman@gray-robinson.com
                                              Secondary Email Address:
                                              kathy.savage@gray-robinson.com
                                              shawna.tucker@gray-robinson.com
                                              Brock Magruder
                                              Florida Bar No. 112614
                                              Primary Email Address:
                                              brock.magruder@gray-robinson.com
                                              Secondary Email Address:
                                              cindi.garner@gray-robinson.com
                                              GRAY|ROBINSON, P.A.
                                              301 East Pine Street, Suite 1400 (32801)
                                              Post Office Box 3068
                                              Orlando, Florida 32802
                                              Telephone: (407) 843-8880
                                              Facsimile: (407) 244-5690

                                              Attorneys for Plaintiff



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 12, 2021, I electronically filed the foregoing

  with the Clerk of the Court by using the CM/ECF system which will send a notice of electronic

  filing to Leslie A. Wickes, leslie.wickes@arlaw.com, ginger.cassada@arlaw.com, James N.

  Floyd, james.floyd@arlaw.com, Adams and Reese, LLP, 501 Riverside Avenue, Suite 601,

  Jacksonville, Florida 32202; and Leonard A. Rodes, LRodes@TRFLaw.com, Trachtenberg,

  Rodes & Friedberg, LLP, 420 Lexington Avenue, Suite 2800, New York, New York 1017.

                                              /s/Brock Magruder
                                              Brock Magruder
                                              Florida Bar No. 112614


                                               3
